DETAILED ACTION
Response to Arguments
Applicant’s arguments, see pages 12-14, filed 03 March 2022, with respect to claims 1 and 18 have been fully considered and are persuasive.  The rejection of claims 1-8, 10-18, and 20-23 has been withdrawn. 

Allowable Subject Matter
Claims 1-8, 10-18, and 20-25 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  
   See Applicant's arguments, pages 12-14, filed 03 March 2022.

EXAMINER'S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Ark on 11 March 2022.

The application has been amended as follows: 
   Re claim 11, claim line 1:  CHANGE the claim dependency from "9" to -- 1 --.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL SEAN LARKIN whose telephone number is 571-272-2198.  The examiner can normally be reached M-F 9:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DANIEL S LARKIN/Primary Examiner, Art Unit 2856